Opinion issued August 27, 2015




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                            NO. 01-14-00370-CV
                          ———————————
                   REPUBLIC PETROLEUM LLC AND
          REPUBLIC PETROLEUM PARTNERS, LP, Appellants
                                     V.
              DYNAMIC OFFSHORE RESOURCES NS LLC
                AND W&T OFFSHORE INC., Appellees


                  On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Case No. 2010-80561


                                 OPINION

     Republic Petroleum LLC, an offshore gas producer, entered into a

Production Handling Agreement (PHA) with Dynamic Offshore Resources NS

LLC and W&T Offshore Inc. (the platform owners) to process natural gas from an
offshore well. In this suit, Republic claimed that the platform owners breached

their agreement in the PHA to maintain and repair the platform’s processing

equipment and charged excessive amounts for the repairs that were made. The

platform owners responded by contending that Republic LLC lacked standing and

capacity to seek damages for these breaches because (1) it had assigned its working

interest in the well before the claimed breaches occurred, and (2) even if it could

sue on behalf of the company in which it had an interest, it did not sue on behalf of

the other working interest owners.

      The parties tried their claims and defenses to a jury. The jury found that the

platform owners did not comply with the PHA and further found that $741,235 in

damages would fairly and reasonably compensate Republic L.L.C. for the repair

and other costs that it had incurred as a result of the platform owners’ breaches of

the PHA. Following the verdict, the trial court held a bench trial on the issue of

attorney’s fees. It then entered a final judgment on the verdict and its finding of

reasonable and necessary attorney’s fees.

      Post-trial, the platform owners urged their standing and capacity arguments

in a motion for judgment notwithstanding the verdict (jnov), motion for remittitur,

and motion to modify the judgment. The trial court initially denied the motions,

but on reconsideration signed a modified final judgment that reduced the jury and




                                            2
attorney’s fee awards to correspond to the fractional interest in the well’s

production that Republic LLC, through Republic LP, owned.

      On appeal, Republic LLC challenges the modified judgment. The platform

owners cross-appeal, challenging the trial court’s denial of their motion for

directed verdict, motion for jnov, motion for new trial and motion for remittitur,

contending that Republic LLC should take nothing. Because we conclude that

Republic had standing to sue the platform owners, and its capacity to prosecute the

suit was a contested issue at trial that the jury impliedly found against the platform

owners, we conclude that the trial court erred in reducing the jury’s verdict to

Republic LP’s proportional interest in the well’s production.        We reverse the

amended judgment, and we remand with instructions to reinstate the jury’s verdict

and to reconsider attorney’s fees in light of this opinion.

                                    Background

      Republic LLC developed a producing well, named the Satellite Well, in the

Gulf of Mexico near High Island, Texas. In November 2007, Republic LLC

entered into the PHA with the platform owners for processing the natural gas that

the well produced. The PHA governed the processing and handling of the natural

gas and condensate produced from the well and delivered by Republic LLC

through a 6-mile-long seafloor pipeline to an on-shore host facility. Under the

PHA, Republic LLC paid the platform owners a monthly volumetric fee for



                                           3
processing gas in exchange for, among other things, the platform owners’ routine

maintenance and repair of the processing equipment. Republic Petroleum LLC

was the signatory of the PHA and the designated operator of the producing well.

      In addition, Republic LLC introduced an Offshore Operating Agreement

into evidence. In that agreement, Republic LLC was the designated representative

of the non-operating working interest participants in the well and was authorized to

act on behalf of all of the working interest owners. That agreement authorized

Republic LLC to negotiate and execute the PHA with the platform owners.

      In October 2008, Republic LLC assigned its working interest in the well to

Republic Petroleum Partners LP; at that point, although Republic LLC continued

to be the operator under the PHA, it was no longer a working interest owner.

Republic LLC continued to be the operator under the operating agreement until

July 2010.

      The evidence at trial showed that the equipment on the platform was old and

in disrepair, and that the platform owners overcharged Republic LLC for repairs to

the platform’s processing equipment.      By the summer of 2008, the separator

equipment on the platform did not work properly. Shut-ins and downtime occurred

frequently, halting production. The platform owners gave their 90-day notice of

intent to terminate the contract in the spring of 2009, and they did not perform any

further maintenance on the equipment from that point forward.



                                         4
      Republic LLC sued the platform owners for breach of the PHA, seeking

reimbursement for overcharges and excessive billings during the period that it was

the designated operator acting on behalf of the working interest owners. The jury

heard testimony from Scott Stanford, president of Republic Petroleum Partners, LP

and president and managing partner of Republic Petroleum, LLC. Republic LLC

is the general partner authorized to act on behalf of Republic LP. Republic LLC

also introduced into evidence records of the invoices and the payments that it had

made to the platform owners relevant to the activities under the PHA. Stanford

also testified that Republic LLC was the well’s designated operator for federal

reporting and compliance purposes.

      The platform owners challenged this evidence with evidence regarding

Republic LLC’s lack of working interest ownership, and at a minimum, they

sought to limit the damages to Republic LP’s working interest share.

      The jury found that the platform owners had breached the PHA, and further

found that Republic LLC was entitled to recover $741,235 in compensatory

damages for “repairs” and “costs paid by Republic LLC.” The jury found that

Republic LLC did not sustain any damages under the PHA for loss of production,

or for damage to the well reservoir or a platform reconnection.

      The trial court held a post-verdict bench trial on Republic LLC’s request for

attorney’s fees.   It found that Republic LLC had incurred $665,640.37 in



                                         5
reasonable and necessary fees. It entered a final judgment on the jury’s verdict and

its fee finding.

       The platform owners moved for judgment notwithstanding the verdict, for

new trial, for remittitur, and to modify the judgment, contending that Republic

LLC lacked standing or capacity to bring suit under the PHA, claiming that

Republic LLC had transferred its working interest in the well before the platform

owners had breached the agreement. Alternatively, the platform owners contended

that Republic LLC was limited to the percentage of damages that corresponded to

the Republic entities’ working interest in the well, because it had not timely

identified itself as acting in a representative capacity on behalf of the working

interest owners.    Although Republic LLC is the designated operator of the

producing well under the PHA, the platform owners pointed to evidence admitted

at trial establishing that Republic LLC had transferred its working interest in the

well to Republic LP and two other owners.

       The trial court denied the platform owners’ motions for jnov, new trial, and

remittitur but granted their motion to modify the judgment. The modified final

judgment reduced the damages to 23.75% of the jury award and reduced the fee

award to 26.29% of the amount awarded at the bench trial. The damages reduction

was proportionate to the Republic entities’ existing working interest in the well,




                                         6
and the reduction of the attorney’s-fee award appears based on the same

consideration.

                                     Discussion

      Standard of review and preservation of error

      The platform owners contend that we should review Republic LLC’s

challenges to the trial court’s ruling modifying the judgment for an abuse of

discretion, rather than de novo. But it is not the title of the post-trial motion that

governs the standard of review; rather, it is the relief requested and the substance

of the challenge presented. See Surgitek v. Abel, 997 S.W.2d 598, 601 (Tex.

1999); Doctor v. Pardue, 186 S.W.3d 4, 16 (Tex. App.—Houston [1st Dist.] 2005,

pet. denied). In connection with their motion to modify the judgment, the platform

owners (1) challenged the legal and factual sufficiency of the evidence presented

and (2) urged modification as a matter of law based on Republic LLC’s alleged

limited capacity to bring suit. Their motion to modify the judgment was, in

substance, a motion to “disregard a jury’s answer to a vital fact issue.” Thus, we

review their motion to disregard the jury’s findings using a legal sufficiency

standard, and their arguments regarding a legal impediment to recovery as

questions of law de novo. See City of Keller v. Wilson, 168 S.W.3d 802, 822 (Tex.

2005).




                                          7
      The platform owners further suggest that Republic LLC has waived its

challenge to the modified judgment because its appellate brief does not assail every

ground the platform owners asserted as a basis for requesting it. Each of the

platform owners’ grounds, however, is a variation of their overarching contention

that Republic LLC lacks standing and capacity, and that it could not sue for 100%

of the costs that it incurred without the participation of the working interest

owners. The Republic entities’ brief addresses the arguments regarding capacity

and standing, and discusses whether the conflicting evidence regarding capacity is

both legally and factually sufficient to support the jury’s verdict. The platform

owner’s waiver argument is without merit.

      Republic LLC, for its part, contends that the platform owners have not

properly preserved any challenge to the amount of damages awarded by the jury,

noting that the Texas Rules of Civil Procedure provide that such challenges must

be brought by a motion for new trial, not a motion to modify the judgment. See

TEX. R. CIV. P. 324(b)(4); In re Brookshire Grocery Co., 250 S.W.3d 66, 73 (Tex.

2008) (orig. proceeding) (declaring that motions for new trial and motions to

modify, correct or reform a judgment are “distinct procedural vehicles”). Republic

ignores, however, that the platform owners moved for a new trial and for

remittitur, and included the standing and capacity arguments that it raises on

appeal, which the trial court denied.



                                         8
      We conclude that the parties have preserved error regarding their challenges

to the trial court’s modified judgment. We turn to the merits of those arguments.

I.    Standing

      The platform owners claim that Republic LLC lacks standing to sue for a

breach of the PHA because it has assigned all of its working interest in the Satellite

Well to other entities. In contrast, Republic LLC contends that sufficient evidence

supports a finding that it had standing. A party’s standing to seek relief is a

question of law that we review de novo. Tex. Dep’t of Transp. v. City of Sunset

Valley, 146 S.W.3d 637, 646 (Tex. 2004).

      The issue of standing focuses on whether a party has a sufficient relationship

with the lawsuit so as to have a ‘justiciable interest’ in its outcome. Austin Nursing

Ctr., Inc. v. Lovato, 171 S.W.3d 845, 848 (Tex. 2005). A plaintiff establishes

standing to maintain a breach-of-contract action by demonstrating that it has an

enforceable interest as a party to the contract, as an assignee of a party, or as a third

party beneficiary. See OAIC Comm’l Assets, L.L.C v. Stonegate Village L.P., 234
S.W.3d 726, 738 (Tex. App.—Dallas 2007, pet. denied).

      Under Texas contract law, an assignor’s contractual obligations generally

“survive assignment unless the contract expressly provides otherwise or the

assignor obtains an express release.” Seagull Energy E&P, Inc. v. Eland Energy,

207 S.W.3d 342, 345 (Tex. 2006). Following this principle, the Court in Seagull



                                           9
Energy held that a seller remained liable under an operating agreement because the

agreement did not provide that the seller’s obligations terminated upon assignment

of the agreement, and the operator did not release the seller following the

assignment of its working interest. Id. at 347. Concomitantly, a party who assigns

its interest under a contract has standing to sue for damages that it incurred based

on the rights it had prior to the assignment, unless the breaching party’s actions

caused no damage to the assignor or the assignor right’s under the agreement were

terminated or otherwise released; liability for the non-assigning party’s breach of

its obligations do not disappear upon assignment, but remain in place. See id.

      In this case, the parties did not terminate the agreement upon an assignment.

and the agreement does not provide for automatic termination upon assignment.

Rather, the PHA expressly requires that the platform owners consent to an

assignment, and the agreement allocates responsibility to Republic LLC for the

costs incurred until an assignment is approved:

      15.1 PRODUCER, nor its successors or assigns shall assign, convey,
      transfer, or hypothecate any of their rights, privileges, duties and/or
      obligations, in whole or in part, under this Agreement without the
      prior written consent of [PLATFORM OWNERS], which consent
      shall not be unreasonably withheld. PRODUCER’S request for
      consent must be in writing and include the name(s) of the assign(s),
      pertinent details of the transactions, state the portion of the dedicated
      handling/processing capacity being conveyed with such interest in the
      Satellite Well and contain the written agreement by its assignee to be
      bound by the terms of this Agreement. . . .



                                         10
      15.2 Any assignment of this Agreement by either Party shall be
      effective only upon at least seven (7) days[’] written notice to the
      other Party. Each party shall remain responsible for any costs
      incurred by that Party under the terms of this Agreement prior to the
      date of notice to the other Party in writing of the assignment of this
      Agreement and the assignee’s acceptance of the terms of this
      Agreement.
      The record does not contain any written request for consent from Republic

LLC to the platform owners or any writing from the platform owners consenting to

Republic LLC’s assignment of its responsibilities under the PHA to any other

entity. The evidence at trial, to the contrary, was that Republic LLC continued in

its role after ownership of the working interests took place. The platform owners

thus had not released Republic LLC from its obligations under the agreement. The

unambiguous, mandatory language of the provision did not allow Republic LLC to

transfer its obligations under the PHA without approval; accordingly, its

corresponding contractual rights held firm as well. Under the PHA’s own terms,

Republic LLC is the contracting party to that agreement; neither party adduced

evidence of an assignment approved by the platform owners.          We hold that

Republic has standing to sue the platform owners for breach of the PHA and to

seek damages that it incurred as a result of the breach.

II.   Capacity to Sue

      The platform owners further contend that Republic LLC cannot directly

recover damages under the PHA because it did not own a working interest in the


                                          11
well when Republic LLC filed suit; instead, its assignees owned the working

interests at issue. At best, the platform owners argue, Republic LLC was acting in

the capacity of a representative on behalf of its assignees, but failed to demonstrate

that the assignees had granted it the authority to bring this suit. Republic LLC

responds that the jury impliedly found that Republic LLC possessed capacity to

sue, and it awarded damages based on the evidence of invoices and other

documents demonstrating the amounts Republic LLC paid as a result of the

platform owners’ breaches of the PHA.

      Capacity is a procedural issue addressing the personal qualifications of a

party to litigate. Lovato, 171 S.W.3d at 848. Unlike a challenge to standing, a

challenge to capacity must be raised by verified pleading in the trial court. TEX. R.

CIV. P. 93(1)–(2); see Sixth RMA Partners, LP v. Sibley, 111 S.W.3d 46, 56 (Tex.

2003). The platform owners verified their pleading alleging that Republic LLC

lacked the capacity to sue under the PHA, and therefore, complied with this

requirement.

      “[I]f a verified denial is filed, the issue of the plaintiff’s capacity to sue is

controverted, and the plaintiff bears the burden of proving at trial that he is entitled

to recover in the capacity in which he has filed suit.” Bossier City Chrysler Dodge

II, Inc. v. Rauschenberg, 201 S.W.3d 787, 798–99 (Tex. App.—Waco, pet.

granted), rev’d in part on other grounds, 238 S.W.3d 376 (Tex. 2007); see Damian



                                          12
v. Bell Helicopter Textron, Inc., 352 S.W.3d 124, 141 (Tex. App.—Fort Worth

2011, pet. denied). The plaintiff thus bears the burden to obtain a jury finding on

the issue. But if the questions submitted assume the plaintiff has capacity and the

defendant does not object to the absence of any questions, definitions, or

instructions on capacity, the defendant waives its right to appellate review of the

issue. Damian, 352 S.W.3d at 141–42.

      The jury charge contained questions that assumed Republic LLC’s capacity

to sue under the PHA, but it did not contain a question that asked or instructed the

jury about Republic LLC’s capacity to bring suit. The platform owners objected to

submission of the damages question on the grounds that (1) there was no evidence

that Republic owned an interest in the well or, alternatively, owned only a portion

of the interest in the well and (2) the platform owners established as a matter of

law that Republic LLC lacks the capacity to recover damages under the PHA.

Both of these objections challenge the sufficiency of the evidence regarding

capacity. Neither of these objections, however, acknowledges a fact issue on

capacity or points to the absence of a jury question or instruction asking for a

capacity finding. And the jury heard evidence and argument regarding Republic

LLC’s capacity to bring this suit on behalf of the working interest owners, and

responding to cross-examination evidence and argument urging that any amount

that the jury awarded be limited to Republic LP’s working interest. For example,



                                        13
in closing argument, the platform owners noted the absence of the working interest

owners from the case. They expressly pointed out to the jury that “Republic

Petroleum LLC is the only plaintiff now . . . the plaintiff in this case transferred

100 percent of their interest to another entity when they amended the offshore

operating agreement.”       Later, counsel argued, “Zero percentage remaining.

Now—but he’s coming to this Court and this jury, twelve of y’all and asking for

twelve and a half million dollars on behalf of Petroleum, LLC who transferred all

of their interests and has zero interest.” The parties tried the issue to the jury.

      But the parties did not submit the issue to the jury for an independent

finding.   The jury questions assumed that Republic LLC had the capacity to

recover damages on behalf of the working interest owners. The platform owners

neither objected to the absence of a question regarding capacity nor proffered one

of their own; accordingly, we hold that the platform owners have waived their

challenge to the lack of an independent finding regarding capacity. Based on the

jury’s verdict, Texas Rule of Civil Procedure 279 requires a court to deem a

finding of capacity consistent with the jury’s verdict if the evidence is factually

sufficient to support the deemed finding. See TEX. R. CIV. P. 279; Bossier City

Chrysler Dodge, 201 S.W.3d at 798 (explaining that if trial court submits question

assuming capacity and defendant does not object, defendant is bound by charge on

appeal). Because the platform owners challenge the legal and factual sufficiency



                                           14
of the evidence of capacity, however, we consider those challenges in light of the

deemed finding. See TEX. R. CIV. P. 279 (“A claim that the evidence was legally

or factually insufficient to warrant the submission of any question may be made for

the first time after verdict, regardless of whether the submission of such question

was requested by complainant.”).

III.   Evidentiary Sufficiency

       A.    Standard of review

       In reviewing a legal sufficiency challenge to the evidence, we view the

evidence in the light most favorable to the finding, crediting favorable evidence if

a reasonable factfinder could, and disregarding contrary evidence unless a

reasonable factfinder could not. City of Keller, 168 S.W.3d at 827. A party

bringing a legal sufficiency challenge to a finding on which it did not have the

burden of proof must demonstrate that there is no evidence to support the adverse

finding. See Exxon Corp. v. Emerald Oil & Gas Co., L.C., 348 S.W.3d 194, 215

(Tex. 2011). We may not sustain a legal sufficiency or no-evidence point unless

the record demonstrates that: (1) there is a complete absence of a vital fact; (2) the

court is barred by the rules of law or of evidence from giving weight to the only

evidence offered to prove a vital fact; (3) the evidence to prove a vital fact is no

more than a scintilla; or (4) the evidence established conclusively the opposite of

the vital fact. City of Keller, 168 S.W.3d at 810 (quoting Robert W. Calvert, “No



                                         15
Evidence and “Insufficient Evidence” Points of Error, 38 TEX. L. REV. 361, 362–

63 (1960)). The factfinder is the sole judge of the witnesses’ credibility and the

weight to give their testimony. Id. at 819.

      In reviewing the factual sufficiency of the evidence, we are required to

examine all of the evidence, and we will set aside the judgment only if it is so

contrary to the overwhelming weight of the evidence as to be clearly wrong and

unjust. Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986). Unlike a legal-sufficiency

review, a factual-sufficiency review requires that we review the evidence in a

neutral light. Id.; Nelson v. Najm, 127 S.W.3d 170, 174 (Tex. App.—Houston [1st

Dist.] 2003, pet. denied). The factfinder may choose to “believe one witness and

disbelieve others” and “may resolve inconsistencies in the testimony of any

witness.” McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986); see also

City of Keller, 168 S.W.3d at 820–21.

      B.     Analysis

      The record contains controverted evidence as to whether Republic LLC had

capacity to bring suit on the PHA.        An April 10, 2007 Offshore Operating

Agreement (OOA) between Republic and the two other working interest owners,

Sierra Pine Resources International and Blue Dolphin Petroleum Company,

identifies Republic LLC as the operator and the two other entities as non-operators.

The 2007 OOA was in effect when the events giving rise to Republic LLC’s



                                         16
breach-of-contract action occurred. In particular, the OOA confers to Republic

LLC, as the operator, the exclusive right to “supervise the handling, conduct, and

prosecution of all Claims involving activities or operations.” Evidence shows that

the other working interest owners authorized Republic LLC to go forward with the

suit.

        The OOA provides for allocation of expenses and revenue derived from gas

production based on the working interest ownership. But the record shows that

Republic LLC paid the platform owners’ invoices from its own account. Scott

Stanford, Republic LLC’s corporate representative, testified to $212,614 in

expenses incurred by Republic for structural repairs, and he confirmed that

Republic LLC paid the expenses.       The invoices, remittances, and testimonial

evidence support the jury’s findings that Republic was entitled to full

compensation for the costs in repairs to the platform and a separator as well as

other costs paid by Republic LLC.

        The PHA itself is also evidence supporting a finding of capacity. The

agreement was made “by and between Republic LLC and [the platform owners].”

As noted above, neither Republic LLC nor the platform owners provided the

written notice or the permission required under the “Successors and Assigns”

provision of the PHA. Republic LLC continued to be the only party identified as

“producer” under the PHA. Further, the PHA does not refer to or incorporate the



                                        17
OOA nor does the OOA refer to the PHA; the relationship between Republic LLC

and the platform owners under the PHA, therefore, is independent of the

relationships among the parties to the OOA. Finally, when the platform owners

moved to terminate the PHA, Republic was the entity to which they gave notice.

      At trial, the platform owners adduced evidence that Republic LLC had

transferred its working interest to Republic LP, which later sold that interest to the

non-operating working interest owners.        The platform owners also pointed to

evidence that Republic LLC had received reimbursement from the other working

interest owners for some of the overcharges that it had incurred; the platform

owners contend that an award to Republic LLC amounts to a windfall because it

has received partial payment for them in any event. The platform owners also

introduced evidence of letter agreements between and among various working

interest owners regarding allocations of expenses associated with the well. The

platform owners, however, are not parties to any of these agreements, including in

particular the OOA, which defines Republic LLC’s obligations to the non-

operating owners. The non-operating owners are not parties to this dispute, and

more importantly, are not parties to the PHA. The non-operating owners may

assert a claim against Republic LLC for reimbursement for amounts they remitted

to Republic LLC under their separate agreements, or for any right to a share of the

proceeds of the damages awarded in this case. But the damages the jury awarded



                                         18
are for the platform owners’ breaches of the PHA—that agreement directs that

Republic LLC is the party to whom the platform owners are legally obligated, and

the jury heard the evidence that it was Republic LLC who incurred these damages

when the platform owners overcharged it, and it paid the platform owners with

monies from its own account.

      Finally, the jury’s damages award reflects consideration of this evidence: it

awarded damages for costs of repair and for “other costs paid” by Republic LLC

that “resulted from the Platform Owners’ failure to comply with the PHA,” but it

declined to award damages for loss of production, which was specifically excepted

from the PHA, and for Republic LLC’s pipeline connection.

      We hold that the record contains legally sufficient evidence of capacity.

Viewing the evidence in a neutral light, we further hold that the jury’s deemed

finding of capacity is not so contrary to the overwhelming weight of the evidence

as to be clearly wrong and unjust; therefore, the evidence is factually sufficient to

support it.

IV.   Rulings on Motion for Directed Verdict, Motion for JNOV, and
      Post-Judgment Motions

      Having resolved the challenges to Republic LLC’s standing and capacity to

sue, we apply the resolution of these issues in the context of the parties’ post-trial

motions that challenge the trial court’s modified judgment. The platform owners

challenge the trial court’s denial of their motion for directed verdict, motion for


                                         19
jnov, motion for new trial, and motion for remittitur. Conversely, Republic LLC

contends that the trial court erred in granting the platform owners’ motion to

modify the judgment.

      Analysis

      The platform owners’ motions are premised on their contention that

Republic LLC’s assignment of its working interest in the well deprives it as a

matter of law of any justiciable interest in the PHA and renders it incapable of

suing for the PHA’s breach. Our holdings that Republic LLC has standing and that

legally and factually sufficient evidence supports the jury’s deemed finding that

Republic LLC has capacity to sue mean that the trial court did not err in denying

the motion for jnov, motion for new trial, and motion for remittitur.

      For the same reasons, we hold that the trial court erred in granting the

platform owners’ motion to modify the damages awarded by the judgment. See In

re Brookshire Grocery Co., 250 S.W.3d at 73.

V.    Attorney’s Fee Award

      Because the trial court’s reduction of the attorney’s fee award in the

modified judgment appears to have been based on the premise that Republic LLC

lacked capacity to recover the full amount, and we have reinstated the jury’s

damages award, we vacate the award of attorney’s fees and remand the matter to

the trial court for its further consideration. Thus, we need not reach Republic



                                         20
LLC’s evidentiary challenge to rebuttal testimony proffered by the platform

owner’s trial counsel on the ground that he had not been timely designated as an

expert witness. See TEX. R. APP. P. 47.1.

                                     Conclusion

       We hold that the trial court properly denied the platform owners’ post-trial

motions. We further hold that, because legally and factually sufficient evidence

support a finding that Republic LLC had the standing and capacity to bring the

suit, and to seek full compensation for the damages caused by the platform owners’

breach of the parties’ contract, the trial court erred in modifying the judgment to

reduce the amount of damages awarded by the jury. We therefore reverse the

judgment signed April 7, 2014 and remand the cause to the trial court with

instructions to reinstate the jury’s verdict and to reconsider the award of attorney’s

fees in light of this disposition.




                                              Jane Bland
                                              Justice

Panel consists of Justices Jennings, Bland, and Brown.




                                         21